Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-13, filed 05/12, with respect to the rejection(s) of claims 1-9 under 35 U.S.C. 103 rejection have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. Office action is non-final to afford applicant the opportunity to respond to new grounds of rejections.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/25/2022 has been received and considered by the examiner.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: the lack of antecedent basis for the claimed limitation of “wherein between about 50% to about 70% of threaded surface of the threaded screw is engaged by the threaded surfaces of the first tab and second tab” in claim 1 and “wherein between about 50% to about 70% of a threaded surface of the threaded screw opposite the threaded inner surface is engaged by the threaded surfaces of the first and second release tabs” in claim 4. 

Claim Objections
Claims 1-4 are objected to because of the following informalities:
In claim 1, lines 17-18 “the threaded surfaces of the first tab and second tab” should be “the threaded inner surfaces of the first tab and second tab”
   In claim 2, line 4 “a terminal end of the screw member the screw member positioned within” should be “a terminal end of the screw member, the screw member positioned within”
In claim 2, lines 7, 9, 11, and 15-17 “the screw” should be “the screw member”
In claim 2, line 10 “each tab” should be “each of the first and second tab”
In claim 2, line 11 “each tab that is positioned” should be “each of the first and second tab that are positioned”
In claim 3, lines 8-11 “each tab having a threaded inner surface above respective first and second spring pivots and a portion of each tab that is positioned below respective first and second spring pivots” should be “each of the first and second tabs having a threaded inner surface above the respective first and second spring pivots and a portion of each of the first and second tabs that are positioned below the respective first and second spring pivots”
In claim 4, line 10 “the respective release tabs” should be the “the respective first and second tabs”
In claim 4, line 12 “each release tab” should be “each of the first and second tabs”
In claim 4, line 13 “above respective first and second spring pivots” should be “above the respective first and second spring pivots”
In claim 4, lines 13-14 “each release tab” should be “each of the first and second tabs”
In claim 4, line 14 “below respective first and second spring pivots” should be “below the respective first and second spring pivots”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 4 recite limitations of “wherein between about 50% to about 70% of threaded surface of the threaded screw is engaged by the threaded surfaces of the first tab and second tab” in claim 1 and “wherein between about 50% to about 70% of a threaded surface of the threaded screw opposite the threaded inner surface is engaged by the threaded surfaces of the first and second release tabs” in claim 4. The Examiner cannot find in the specification where the about 50% to about 70% of a threaded surface of the threaded screw is engaged with the threaded surfaces of the first and second tabs. Furthermore, upon further review of the specification (see pages 6-7), “the threads of screw 30 which are engaged by the opposing thread portion 60 of tabs 56 and 56' is up to about 70% of the adjacent surfaces of the screw 30 portion. A range of between about 40% to about 70% and more preferably between about 50% to about 70% of engagement between the threaded portion 60 of tabs 56 and 56' and the opposite portion of the threads of screw 30 has been found useful”. Thus, the claimed threaded range engagement between the screw and tabs is only supported between portions of the screw and not along the entire threaded screw length as claimed. As such limitation is being regarded as new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the threaded screw" in line 17. There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear if the applicant is claiming multiple/different threaded screw or if the applicant is referring back to the screw as introduced in claim 1, line 5, thus rendering the claim indefinite. For examining purposes, the Examiner is to interpret to be a single screw.
The term “wherein between about 50% to about 70% of threaded surface of the threaded screw is engaged by the threaded surfaces of the first tab and second tab” in claims 1 and 4 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Furthermore, for example if 49.9% of the threaded surface of the threaded screw is engaged by the threaded surfaces of the first tab and second tab which is about 50%, the value would be outside the claimed range of engagement, thus rendering the claim indefinite. For examining purposes, the Examiner is to interpret range to be 50% to 70% engagement between said surfaces.
Claim 2 recites the limitation “each spring pivot positioned within an interior space” in lines 10-11. It is unclear if the applicant is claiming multiple/different spring pivot or if the applicant is referring back to the spring pivot as introduced in claim 2, line 10. Furthermore in lines 9-10 of claim 2, the claim requires “first tab and the second tab attached by a respective spring pivot”, so it is unclear how there are multiple spring pivots positioned within housing since only one spring pivot is claimed, rendering the claim indefinite.
Claim 4 recites the limitation "the threaded screw" in lines 12, 18, 20, and 22-23. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the first and second threaded surfaces" in line 22. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “wherein a pedal is connected to a base of a support tube, the pedal pivoting the support tube in an upward direction when depressed” in lines 1-3. It is unclear because it sets forth a pedal and a base of a support tube with no structural connection recited between this structure and the structure of the spin handle assembly of parent claim 4. Furthermore, it is unclear from the claim if the spin housing assembly (i.e. the housing, tabs, spring pivots, and threaded screw) of claim 4 and the pedal/support tube base of claim 7 are unrelated structures that, together, form part of a kit, or if there is a structural connection whereby the pedal and support tube base somehow form part of the claimed spin handle assembly, thus rendering the claim indefinite. 
Claim 8 recites the limitation “a pedal” in line 3. It is unclear if the applicant is claiming multiple/different pedals or if the applicant is referring back to the pedal as introduced in claim 8, line 2, thus rendering the claim indefinite. For examining purposes the Examiner is to interpret to be a single pedal.
Claim 9 recites the limitation “a support tube” in line 3. It is unclear if the applicant is claiming multiple/different pedals or if the applicant is referring back to the support tube as introduced in claim 3, line 12, thus rendering the claim indefinite. For examining purposes the Examiner is to interpret to be a single support tube.
Claim 9 recites the limitation “a pedal” in line 4. It is unclear if the applicant is claiming multiple/different pedals or if the applicant is referring back to the pedal as introduced in claim 9, line 3, thus rendering the claim indefinite. For examining purposes the Examiner is to interpret to be a single pedal.
Any claim not specifically rejected above is rejected due to its dependency on a claim rejected above.

Allowable Subject Matter
Claim 3 is allowed.
Claims 1-2 and 4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-3 recite limitations related an under hoist support stand, specifically wherein each spring pivot positioned within an interior space defined by a housing connected to the screw, each first tab and second tab having a threaded inner surface above the respective spring pivot and a respective portion of each tab that is positioned below the respective spring pivot and is positioned along an exterior of the housing thereby allowing the screw to be manually raised and lowered through the spin handle assembly, the support tube having a thrust bearing supported thereon and in combination with other named parts as arranged in the claim. 
The prior art of Richoz (EP 0527110) discloses an under hoist support stand (Figure 1) comprising a base (element 2), a support tube (element 1) extending from the base, a screw (element 3) with a saddle (top end of element 3), and a spin handle assembly (elements 15/15’) with a release mechanism further comprising a first tab (element 6) and a second tab (element 6’). However, Richoz housing (element 11) abuts directly with the support tube and have the spring pivots (element 14/14’) are positioned outside of the housing, thus the prior art does not disclose wherein each spring pivot positioned within an interior space defined by the housing, the support tube having a thrust bearing supported thereon and in combination with other named parts as arranged in the claim. 
The prior art of Tiffany (Us Patent no. 295,837) discloses a screw jack (Figures 1-2) comprising a housing (element A), a threaded screw (element B) with a saddle (element D),a and first/second tabs (element C) housed within the housing in order to quickly adjust screw from a raise to lower position (see col. 2, ll. 68-78). However, the above prior art does not disclose spring pivots positioned within an interior space defined by a housing connected to the screw, each first tab and second tab having a threaded inner surface above the respective spring pivot and a respective portion of each tab that is positioned below the respective spring pivot and is positioned along an exterior of the housing thereby allowing the screw to be manually raised and lowered through the spin handle assembly, the support tube having a thrust bearing supported thereon and in combination with other named parts as arranged in the claim. 
The prior art of Joyce (US Patent no. 209,344) discloses a lifting jack (Figures 1-3) comprising a housing (element A) having side recesses (element A’), a screw (element B) having a saddle at an upper end, and first/second tabs (element C) housed within side recesses of the housing to quickly adjust screw from a raise to lower position (see col. 2, ll. 1-16). However, the above prior art does not disclose springs pivot positioned within an interior space defined by a housing connected to the screw, each first tab and second tab having a threaded inner surface above the respective spring pivot and a respective portion of each tab that is positioned below the respective spring pivot and is positioned along an exterior of the housing thereby allowing the screw to be manually raised and lowered through the spin handle assembly, the support tube having a thrust bearing supported thereon and in combination with other named parts as arranged in the claim. 
Claim 4 recite limitations related a spin handle assembly, specifically a housing, defining an axial bore therethrough; a pair of opposing openings defined within outer walls of the housing; a first release tab attached by a first spring pivot within an interior space of one of the pair of opposing openings; and a second release tab attached by second spring pivot within as the interior space of one of the pair of opposing openings, said first release tab and said second release tab being in communication with the respective first spring pivot and second spring pivot which moves the respective release tabs to a first position within the housing and in combination with other named parts as arranged in the claim.
The prior art of Bersier (US Patent No. 4,966,345) discloses a spin handle assembly (Figure 1) for selectively engaging and disengaging from a threaded screw (element 3) comprising a housing (element 5) having a pair of opposing openings defined within the outer walls of the housing (see figure 4 element 5 has two opposing openings defined within the outer walls where elements 11a/b are passing through in order to interact with the screw), and first/second release tabs (elements 6a/6b). However, Bersier discloses a single spring (element 16) housed within an interior space of the housing (see figures 4-5) and interacting with said tabs, thus the prior art does not disclose a first/second springs pivot within an interior space of one of the pair of opposing openings, said first release tab and said second release tab being in communication with the respective first spring pivot and second spring pivot which moves the respective release tabs to a first position within the housing and in combination with other named parts as arranged in the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        11/23/2022




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723